/rtl

FILED
ssn>ozzn¢u

C|erk U.S. Disr g
Baeikrupc¢y gg:,t.t;nd

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

KAREN F. LONG,
Plaintiff,

civil A¢ri@n No. w ~ (§Z)@

V.

PATRICK E. McFARLAND,

\/£££\_/&/\J§\}

Defendant.
MEMORANDUM OPINION

For purposes of this Memorandum Opinion and Order, the Court consolidates four
separate complaints, each submitted with an application to proceed in forma pauperis. After
review of each complaint, the Court concludes that dismissal of all four complaints is warranted.

Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short
and plain statement of the grounds upon which the court’s jurisdiction depends, a short and plain
statement of the claim showing that the pleader is entitled to relief, and a demand for judgment
for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of
Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a
responsive answer, to prepare an adequate defense and to determine whether the doctrine of res
judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. l977).

Plaintiff’ s complaints fail to comply with the minimal requirements of Rule 8(a). Neither
the court nor the purported defendants can discern the nature or basis of plaintiff’ s claims, and
the defendants cannot prepare an adequate defense based on what the plaintiff has alleged. Nor
is the basis of the Court’s jurisdiction clear. As drafted, the complaints fail to comply with Rule

S(a) , and, accordingly, the four consolidated complaints will be dismissed.

An Order consistent with this Memorandurn Opinion will be issued separately on this

Date:  § ,~;/ )_Cj / 0 Unite{c{$tates District Judge

same date.